Exhibit 32.1 CERTIFICATION Pursuant to the requirement set forth in Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. §1350), Jay Shepard, Chief Executive Officer of Versartis, Inc. (the “Company”), and Joshua Brumm, Chief Financial Officer of the Company, each hereby certifies that, to the best of his knowledge: 1. The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2015, to which this Certification is attached as Exhibit 32.1 (the “Periodic Report”), fully complies with the requirements of Section13(a) or Section15(d) of the Exchange Act; and 2. The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 5, 2015 In Witness Whereof, the undersigned have set their hands hereto as of the 5th day of August, 2015. /s/ Jay Shepard Jay Shepard Chief Executive Officer /s/ Joshua Brumm Joshua Brumm Chief Financial Officer
